757 N.W.2d 102 (2008)
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., as nominee for Quicken Loans, Inc., Plaintiff-Counter-Defendant-Appellant,
v.
MAJIC FUNDING, L.L.C., Defendant-Appellee, and
Douglas & Daughters Corporation, Frank Shushtari, and Gabriel Lima, Defendants/Counter-Plaintiffs-Appellees, and
Melissa J. Whitsett and Mark A. Whitsett, Defendants.
Docket No. 136922. COA No. 277343.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the application for leave to appeal the June 10, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.